Citation Nr: 0604744	
Decision Date: 02/17/06    Archive Date: 02/28/06

DOCKET NO.  95-28 693A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Denver, 
Colorado


THE ISSUE

Entitlement to service connection for bilateral hearing loss, 
claimed as a residual of a concussion/closed head injury.


REPRESENTATION

Appellant represented by:	Robert J. Gruber, attorney


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

T. Stephen Eckerman, Counsel 


INTRODUCTION

The veteran served on active duty from June 1975 to September 
1976.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a July 1994 rating decision by the VA 
Regional Office (RO) in Denver, Colorado, that denied 
reopening a claim of entitlement to service connection for 
residuals of a head injury.

The veteran appealed, and in April 1997, the Board reopened 
the claim.  In April 1998, the Board denied the claim on the 
merits.  The veteran appealed the Board's April 1998 decision 
to the United States Court of Appeals for Veterans Claims 
(Court).  In February 2000, the Court issued a Memorandum 
Decision that vacated in part and remanded the Board's 
decision to the extent it denied headache and hearing-
disorder residuals.  In September 2000, December 2003, and 
February 2005, the Board remanded the matter to the RO for 
additional development.  The case has been returned to the 
Board for further appellate review.

In January 2003, the veteran appeared at the Denver RO and 
testified at a video-conference hearing before the 
undersigned Veterans Law Judge sitting in Washington, DC.  A 
transcript of the hearing is of record.


FINDING OF FACT

The veteran does not have hearing loss that is related to his 
service; sensorineural hearing loss was not manifest to a 
compensable degree within one year of separation from 
service.






CONCLUSION OF LAW

Hearing loss was not incurred in or aggravated by the 
veteran's active military service; sensorineural hearing loss 
may not be presumed to have been so incurred.  38 U.S.C.A. §§ 
1110, 1112, 1131, 1137, 5107 (West 2002); 38 C.F.R. §§ 3.102, 
3.159, 3.303, 3.307, 3.309 (2005).  


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Service Connection

The veteran argues that he has bilateral hearing loss as a 
residual of a concussion/closed head injury.  The Board notes 
that in a letter, dated in January 2003, the veteran's 
representative stated, "There is NOT a service connected 
left ear hearing loss." (emphasis in original).  However, he 
did not explicitly withdraw a claim for service connection 
for left ear hearing loss, and the Board will therefore 
adjudicate the issue as stated on the cover page of this 
decision.  

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by service.  
38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  Service 
connection may also be granted for an organic disease of the 
nervous system, such as a sensorineural hearing loss, when it 
is manifested to a compensable degree within one year of 
separation from service.  38 U.S.C.A. §§ 1101, 1112, 1113 
(West 2002); 38 C.F.R. §§ 3.307, 3.309.  It is appropriate to 
consider high frequency sensorineural hearing loss an organic 
disease of the nervous system and, therefore, a presumptive 
disability.  See Memorandum, Characterization of High 
Frequency Sensorineural Hearing Loss, Under Secretary for 
Health, October 4, 1995.  Service connection may also be 
granted on the basis of a post-service initial diagnosis of a 
disease, when all of the evidence, including that pertinent 
to service, establishes that the disease was incurred during 
service."  38 C.F.R. § 3.303(d).  

For purposes of applying the laws administered by VA, 
impaired hearing will be considered to be a disability when 
the auditory threshold in any of the frequencies 500, 1000, 
2000, 3000, 4000 Hertz is 40 decibels or greater; or when the 
auditory thresholds for at least three of the above 
frequencies are 26 decibels or greater; or when speech 
recognition scores using the Maryland CNC Test are less than 
94 percent.  38 C.F.R. § 3.385 (2005).

The veteran's service medical records include an entrance 
examination report, dated in January 1975, that includes 
audiometric results.  These results do not show that the 
veteran had hearing loss under the criteria defined at 
38 C.F.R. § 3.385.  In an accompanying "report of medical 
history," the veteran reported a history of a head injury, 
which he described in another part of the report as a 
"slight" concussion.  He denied a history of hearing loss.  
There was a notation of brain concussion for four hours, with 
"no sequelae since that time."  Service medical reports 
show that on September 24, 1976, the veteran was provided 
with emergency room care at a Navy hospital.  Instructions 
relating to head injuries, including that he be awakened 
every two hours and asked his name, social security number, 
and birthday, were prescribed.  Stitches to close a 
laceration were ordered.  The veteran's separation 
examination report, dated September 28, 1976, shows that his 
ears, and drums, were clinically evaluated as normal.  The 
report notes a lacerated wound on the forehead that was 
"healing good."  There are also audiometric results 
associated with the report which contain graphed results 
only.  In an accompanying "report of medical history," the 
veteran reported a history of a head injury, and he denied a 
history of hearing loss.  The report notes a head injury, and 
that he had sustained a laceration wound of the forehead 
which had been sutured and repaired.  

As for the post-service evidence, reports from Alert 
Ambulance, and the Parkview Episcopal Medical Center, dated 
December 21, 1987, show that the veteran was treated for a 
head laceration after he fell backwards as he was walking up 
some steps on the night of December 20, 1987.   He indicated 
that he had been drinking, and the report notes "ETOH 
(alcohol) smelled."  Another report indicates that the 
veteran stated that his injury was the result of an 
altercation, that he had a hematoma at the right occipital 
region, and that he was bleeding from his right ear.  The 
final diagnoses were right ear canal laceration, and basilar 
skull fracture.  An associated X-ray report of the skull 
contains an impression of no significant abnormality.  About 
ten days later, the veteran was treated for complaints of 
headache, and decreased hearing in his right ear.  He was 
observed to be disoriented.  A December 1987 computerized 
tomography (CT) scan of the head contains a conclusion noting 
three hemorrhagic contusions in the left cerebral hemisphere.  
A January 1988 CT scan report notes a contusion at the left 
temporal lobe, and a mild degree of cerebral atrophy.  A 
February 1988 CT scan report notes that the contusions were 
resolved. 

A decision of the Social Security Administration (SSA), dated 
in April 1989, shows that the SSA determined that the veteran 
was disabled as of December 20, 1987 "as a result of 
residuals of injuries to the head, face and ears sustained in 
an assault."  The Board notes that the assault used as the 
basis for the SSA's decision is clearly the December 20, 1987 
assault, and that the decision mentions the veteran's 
residuals of his assault to include hearing residuals."  

Reports from J. Valentine Cichon, M.D., dated in January, 
March, and September of 1988, and July 1991, contain graphed 
audiometric examination results which appear to show hearing 
loss in the right ear, as defined at 38 C.F.R. § 3.385.  In 
November 1988, Dr. Cichon stated that the veteran fell 
resulting in a fracture through the temporal bone which 
produced neurosensory hearing loss in the right ear.  

Follow-up treatment even years later note the December 1987 
head injury as the etiology of the veteran's hearing loss.  
For example, October 1991 and May 1996 operative reports from 
Dr. Cichon refer to the post-service head injury as the 
pertinent history for the associated hearing loss.  In a 
statement received in December 1994, Dr. Cichon again noted 
that he first saw the veteran in 1988 following his head 
injury, and that he was found to have a 20-decibel conductive 
hearing loss in the right ear.  Exploration of the ear in 
1990 revealed fracture dislocation of one of the ossicles.  
Dr. Cichon concluded that the veteran experienced a 
significant head injury resulting in permanent hearing loss 
of the right ear.

Reports from Dexter D. Koons, M.D., dated between 1990 and 
1995, indicate that in May 1990, the veteran was in a motor 
vehicle accident (MVA), and that he had been unconscious for 
several minutes.  Consultation report from Dr. Koons in 
January 1988 stated that the veteran did not have loss of 
hearing, indicating that the location of the lesion was 
probably distal to the internal auditory canal.  

In November 1994, the veteran was evaluated by Dr. Alarcon, 
asking for a report stating that he was 100% disabled 
secondary to an in-service head injury.   Dr. Alarcon 
assessed, among other things, decreased hearing and 
concluded, "[t]his is a service related injury and this 
patient has 100% disability from accumulated injuries."  

In a May 1997 statement, Dr. Cichon noted that the veteran 
was first seen in December 1987 following an acute head 
injury which resulted in hearing loss in the right ear.  Dr. 
Cichon stated that the veteran did not have any history of 
right ear hearing loss prior to this head injury, and that 
without an audiogram prior to the veteran's separation from 
service, it was impossible to determine how much of the 
hearing loss was due to the head injury in service and how 
much was from the injury in 1987.  Dr. Cichon reviewed post-
service audiological evaluations and concluded "one could 
assume that, at worse, the hearing loss at 3,000 to 6,000 Hz 
was acquired in service."  He based this opinion on the 
veteran's reported history that his hearing was equal in both 
ears prior to the 1987 head injury.  In summary, Dr. Cichon 
stated that the veteran might have incurred a mild hearing 
loss in the high frequency region as a result of the head 
injury in 1976.  

VA outpatient treatment, and examination reports, dated 
between 1987 and 2005, include a VA neurological examination 
report, dated in June 1997.  This report shows that the 
veteran reported that he had been hospitalized after his head 
trauma during service, and that he had been in and out of 
consciousness for several days after it occurred.  He appears 
to have stated that he had ongoing neurological symptoms 
since that time, to include disorientation and memory loss.  
The neurologist summarized the veteran's medical history, 
which does not show any treatment for hearing loss symptoms 
dated between the veteran's separation from service in 
September 1976 and his head trauma in December 1987.  The 
results of the veteran's physical examination were provided.  
In the report, the neurologist indicated that the veteran's 
service medical records did not corroborate his reported 
history of being hospitalized during service for head trauma.  
The neurologist concluded that the veteran's neurologic 
deficits, to include his hearing loss, were subsequent to his 
1987 head trauma and was not service-related.  The 
neurologist indicated that the veteran's C-file had been 
reviewed.  

In January 2002 Dr. Cichon reported that he reviewed a copy 
of the veteran's September 1976 audiogram and that it 
demonstrated a small hearing loss at 4K on the right and a 
moderate hearing loss at 4K on the left.  He further stated 
that comparison with a January 1988 audiogram revealed no 
significant increase in hearing loss on the left, but a 
significant change in hearing loss on the right as a result 
of the 1986 head injury.  Comparison with a January 2001 
audiogram also showed that that had been progression in 
hearing loss on the left, presumably as a result of further 
noise exposure over the years.  

A VA neurological examination report, dated in March 2002, 
indicates that it was provided by the same physician who 
examined the veteran in June 1997.  The neurologist indicated 
that he had reviewed the medical records, to include a 
September 1976 hearing test "which showed a dip at 4230 
decibels", as well as Dr. Cichon's records, which indicated 
right ear hearing loss dating to the veteran's second injury 
(i.e., 1987 head trauma).  The neurologist stated that there 
was very good documentation of the 1987 head injury, which 
caused facial drop, incoordination, and cognitive deficits.  
The neurologist stated, "The other neurological problems, 
which include facial problems and hearing loss in the opinion 
of this examiner dated from the second accident, although 
there was some asymmetry present on the hearing result he 
showed me, present back in 1976."  

A VA audiometric report, dated in March 2002, shows that the 
veteran had bilateral hearing loss as defined at 38 C.F.R. 
§ 3.385.  The audiologist noted, "It is impossible to rule 
out the possibility that there was at least some degree of 
hearing loss in the right ear at discharge," and that it was 
just as likely as not that the current hearing loss in the 
right ear was at least partly due to military service.    

In an addendum, dated in June 2002, the audiologist indicated 
that when he wrote his March 2002 opinion, he was unable to 
find any discharge testing in the C-file, but that the 
veteran's September 1976 audiometer results had been 
obtained.  The audiologist stated that the veteran's 
September 1976 audiometric results were, "[E]ssentially 
identical to the hearing test results on the enlistment exam.  
Therefore, it appears that the veteran's hearing sensitivity 
did not decrease during service."  The audiologist further 
stated that as the veteran's hearing sensitivity did not 
decrease during service, his hearing loss was not aggravated 
during service.  With regard to a disorder not currently in 
issue (tinnitus), the audiologist noted that the veteran's 
inservice head injury was relatively minor, and that his head 
trauma following service was "severe."  The Board notes 
that in a note dated two days after the addendum, the 
audiologist and a physician indicated that they had agreed 
that "this note should be deleted from the record."  
However, there is no explanation provided, and the basis for 
this is unclear.  As the addendum indicates that it was based 
on a review of the records, and as it is accompanied by a 
rational explanation, the Board can find no basis to 
eliminate it from consideration.  

In February 2005, the Board remanded the claim.  The Board 
noted that the veteran's inservice audiogram was in graph 
form only, and that the Board could not interpret it.  Citing 
Kelly v. Brown, 7 Vet. App. 471 (1995).  The Board instructed 
the RO to have a VA examiner review the veteran's September 
28, 1976 audiometer graph, and report the auditory thresholds 
in the frequencies 500, 1000, 2000, 3000, and 4000 Hertz for 
both ears.  The Board further stated that if available, 
speech recognition scores using the Maryland CNC test should 
be reported.   

A May 2005 VA audiometric report shows states that the graph 
report of the veteran's hearing sensitivity from his 
September 28, 1978 (the date should be September 28, 1976) 
test would be represented as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
15
5
5
10
20
LEFT
5
5
5
15
35

The report states that speech recognition scores were not 
tested.

In statements, dated in June 2000 and March 2001, an 
acquaintance of the veteran (A.T.) appears to state that he 
has known the veteran since his separation from service, and 
that the veteran displayed symptomatology that included 
hearing loss.  A statement from R.J.T., dated in March 2001, 
shows that he states that he has 
known the veteran since service, seen the veteran every day 
thereafter, and that he did not observe the veteran to have 
problems with his hearing between separation from service and 
December 1987.  A statement from J.D.H., received in October 
2001, shows that he states that he has known the veteran 
since age five, and that between 1980 and 1987 he observed 
the veteran to have hearing loss. 

During a hearing, held at the RO in July 1990, the veteran 
described his in-service head injury and stated that he had 
been rendered unconscious as a result of it.  He testified 
that he was not hospitalized at that time, but that he had 
been released after four hours and was under observation for 
48 hours.  He reported that after that, he was not normal 
again.  He described his pre-service activities and abilities 
and compared them to those immediately after the in-service 
head injury and to those he had currently.  The veteran also 
testified that he had chronic problems from his in-service 
head injury, and that he felt that the 1987 head injury 
aggravated the concussion that he had had in service.  After 
service, he just put up with his problem without treatment, 
until 1987.  He had been employed after service up until his 
head injury in 1987.  During his hearing, held in January 
2003, he testified that he did not immediately seek treatment 
after separation from service because he could not afford it, 
and because VA treatment was refused due to the 
characterization of his service on his discharge.  

The Board has determined that the claim must be denied.  
There was no evidence of hearing loss during service.  The 
veteran served during peace time, and although he received 
ear plugs in service due to his assignment aboard ship, he 
related to the March 2002 VA examiner that he performed 
general labor in service, such as sanding and painting ship 
decks.  The service records establish he worked as a cook.  
Most significantly, the veteran's ears (including auditory 
acuity) were considered normal on clinical evaluation at the 
September 1976 discharge examination, at which time the 
veteran specifically denied any hearing loss.  The Board is 
aware of Dr. Cichon's opinion that the September 1976 
audiogram showed hearing loss; however, hearing loss was not 
demonstrated in accordance with VA standards during service.  
See 38 C.F.R. § 3.385.  

Additionally, the veteran's assertions, as contained in the 
June 1997 VA examination report, that he was hospitalized, 
and that he was in and out of consciousness for several days 
due to head trauma during service, are not supported by his 
service medical records or by his July 1990 testimony.  The 
service medical records show only that the veteran was 
treated on September 24, 1976 for a head injury, and that 
stitches to close a laceration were ordered.  Again, 
audiometric results, dated at the time of separation from 
service in September 1976, do not show that the veteran had 
hearing loss as defined at 38 C.F.R. § 3.385.  See May 2005 
VA report.  In addition, the first medical evidence of 
hearing loss is found in a January 1988 report from Dr. 
Cichon.  This evidence comes approximately 12 years after 
separation from service, and the period without treatment is 
evidence that there was not a continuity of symptoms, and 
weighs heavily against the claim.  See Maxson v. Gober, 230 
F.3d 1330 (Fed. Cir. 2000).  

Although the veteran has reported suffering from symptoms 
since the time of his in-service head injury and there are 
statement from individuals as to observations of his post-
service symptomatology, the Board finds these statements not 
to be credible.  Again, on separation examination in 
September 1976, the veteran himself specifically denied a 
history of hearing loss.  The lack of any documented 
treatment for the veteran's hearing loss for more than 10 
years after his separation from active service, despite 
complaints of continuing symptomatology, preponderates 
against a finding that he had a chronic hearing loss disorder 
during service.  In rendering a determination on the merits 
of claim, the lack of evidence of treatment may bear on the 
credibility of the evidence of continuity.  Savage v. Gober, 
10 Vet. App. 488, 496 (1997).

Furthermore, the veteran is shown to have sustained head 
trauma in December 1987, and the claims files contain the 
opinions of both a neurologist and an audiologist, as well as 
a private physician, in which the examiners concluded that 
the veteran's hearing loss is not related to his service.  
See June 1997 and March 2002 VA neurological examination 
reports; June 2002 VA audiologist's report; January 2002 
report from Dr. Cichon.  In this regard, the June 2002 
addendum from the VA audiologist indicates that his March 
2002 opinion was revised based upon a review of the veteran's 
September 1976 audiometer results.  The audiologist concluded 
that the veteran's hearing sensitivity did not decrease 
during service, and that his hearing loss was not aggravated 
during service.  The claims file also includes an April 1989 
decision by the SSA which indicates that the SSA determined 
that the veteran had hearing loss due to his post-service 
(1987) head trauma.  The VA examiners' opinions were based 
upon review of the claims folder and are found to be 
persuasive.  See Prejean v. West, 13 Vet. App. 444, 448-9 
(2000) (Factors for assessing the probative value of a 
medical opinion are the physician's access to the claims file 
and the thoroughness and detail of the opinion.).  

Additionally, there is no competent evidence of sensorineural 
hearing loss manifest to a compensable degree within one year 
of separation from service.  See 38 C.F.R. §§ 3.307, 3.309.  
Based on the foregoing, the Board finds that the 
preponderance of the evidence is against the claim, and that 
the claim must be denied.  

In reaching this decision, the Board has considered the 
consultation report from Dr. Koons in January 1988 stating 
that the veteran did not have loss of hearing, indicating 
that the location of the lesion was probably distal to the 
internal auditory canal.  However, this statement is not 
persuasive, as the veteran himself reported decreased hearing 
on the right on December 31, 1987, and the audiograms dated 
shortly after the 1987 head injury showed a right ear hearing 
loss disability.

The Board has also considered a November 1994 medical record 
from Victor M. Alarcon, M.D., and a May 1997 report from Dr. 
Cichon, which indicate that the veteran's hearing loss may be 
due to his service.  Specifically, Dr. Alarcon states that 
the veteran has decreased hearing that is "service-
related."  Dr. Cichon states, "Since he gave a history that 
his hearing was equal in both ears prior to the 1987 injury, 
one could assume that, at worse, the hearing loss at 3,000 to 
6,000 Hz was acquired in the service" and "the veteran 
might have incurred a mild hearing loss in the high frequency 
region as a result of the head injury in 1976."    However, 
neither of these opinions is shown to have been based on a 
review of the veteran's C-file, or any other detailed and 
reliable medical history.  In addition, Dr. Alarcon's opinion 
is unaccompanied by an explanation.  

With regard to Dr. Cichon's May 1997 opinion, he indicated 
that his rationale was based, at least in part, on the lack 
of an audiogram prior to the veteran's discharge.  However, 
Dr. Cichon's May 1997 opinion is contradicted by his opinion 
dated in November 1988, in which he indicated that the 
veteran's right ear hearing loss is related to his 1987 head 
trauma.  Similarly, a December 1994 report from Dr. Cichon 
discusses the veteran's hearing loss only in association with 
his 1987 head trauma, and makes no mention of any inservice 
trauma.  Dr. Cichon' s May 1997 opinion did not explain or 
discuss either of these reports.  A more recent report from 
Dr. Cichon, dated in January 2002, shows that he  essentially 
retracted his May 1997 opinion.  In this report, he states 
that he had obtained the veteran's September 1976 audiogram, 
and that when this audiogram was compared with the veteran's 
January 1988 audiogram, "[It] shows no significant increase 
in the hearing loss on the left.  Naturally, there is a 
significant change in the hearing loss on the right as a 
result of his head injury in 1986."  (the 1986 date is 
apparently, in fact, a reference to the veteran's 1987 
assault).   The Board also points out that the May 1997 
opinion from Dr. Cichon is inconclusive and unconvincing.  
The qualified language of this opinion (i.e., "might have" 
and "one could assume") means that it has limited value.  
Cf. Bloom v. West, 12 Vet. App. 185 (1999); Obert v. Brown, 5 
Vet. App. 30 (1993).  

The Board therefore finds that the evidence in favor of the 
claim is outweighed by the evidence against the claim.  
Accordingly, the Board finds that the preponderance of the 
evidence is against the claim, and that the claim must be 
denied.  See 38 C.F.R. § 3.303.


II. VCAA

On November 9, 2000, the President signed into the law the 
Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 
106-475, 114 Stat. 2096 (2000) (codified at 38 U.S.C.A. §§ 
5100, 5102-5103A, 5106, 5107, 5126 (West 2002)).  The VCAA 
imposes obligations on VA in terms of its duty to notify and 
assist claimants.

Under the VCAA, when VA receives a complete or substantially 
complete application for benefits, it is required to notify 
the claimant and his representative, if any, of any 
information and medical or lay evidence that is necessary to 
substantiate the claim.  38 U.S.C.A. § 5103(a) (West 2002); 
38 C.F.R. § 3.159(b) (2005); Quartuccio v. Principi, 16 Vet. 
App. 183 (2002).  In Pelegrini v. Principi, 18 Vet. App. 112, 
120-21 (2004), the United States Court of Appeals for 
Veterans Claims (Court) held that VA must inform the claimant 
of any information and evidence not of record (1) that is 
necessary to substantiate the claim; (2) that VA will seek to 
provide; and (3) that the claimant is expected to provide.  
The Court also held that VA must request that the claimant 
provide any evidence in his possession that pertains to the 
claim.  Id.  This "fourth element" comes from the language 
of 38 C.F.R. § 3.159(b)(1).

The Board finds that the VCAA notice requirements have been 
satisfied.  With regard to element (1), above, the Board 
notes that the RO sent the veteran a notice letters in 
January 2001 and March 2004, (hereinafter "VCAA notification 
letters") that informed him of the type of information and 
evidence necessary to support his claim.  In addition, by 
virtue of the rating decision on appeal, the statement of the 
case (SOC), and the supplemental the statement of the case 
(SSOC), he was provided with specific information as to why 
this particular claim was being denied, and of the evidence 
that was lacking.  

With regard to elements (2) and (3), the Board notes that the 
RO's VCAA notification letters informed the veteran of his 
and VA's respective responsibilities for obtaining 
information and evidence under the VCAA.  See 38 U.S.C.A. 
§ 5107(a) (West 2002); 38 C.F.R. § 3.159(c)(1-3) (2005).  

Finally, with respect to element (4), the Board notes that 
the RO's VCAA notification letters contained a specific 
request for the veteran to provide additional evidence in 
support of his claim.  He was asked to identify all relevant 
treatment for all evidence that he desired VA to attempt to 
obtain.  The May 2005 SSOC notified the veteran of the 
provisions of 38 C.F.R. § 3.159(b)(1) which advises the 
veteran that VA will also request that the claimant provide 
any evidence in the claimant's possession that pertains to 
the claim.  

What the VCAA seeks to achieve is to give the appellant 
notice of the elements outlined above.  Once that has been 
done-irrespective of whether it has been done by way of a 
single notice letter, or via more than one communication-the 
essential purposes of the VCAA have been satisfied.  Here, 
the Board finds that, because each of the four content 
requirements of a VCAA notice has been met, any error in not 
providing a single notice to the appellant covering all 
content requirements was harmless.  See, e.g., 38 C.F.R. 
§ 20.1102 (2005); Mayfield v. Nicholson, 19 Vet. App. 103 
(2005). 
While the VCAA notification was issued after the initial 
adverse decision, the veteran was provided additional 
opportunity to submit evidence and have AOJ review.   He has 
been provided a meaningful opportunity to participate 
effectively in the processing of his claim.  See Mayfield v. 
Nicholson, 19 Vet. App. 103 (2005).  Any defect with respect 
to the timing of the notice was nonprejudicial.
The VA also has a duty to assist the appellant in obtaining 
evidence necessary to substantiate the claim.  In this case, 
the RO has obtained the veteran's service medical records, as 
well as VA and non-VA medical records, and records from the 
SSA.  The veteran has been afforded VA examinations covering 
the claimed disability, and medical opinions have been 
obtained.  The Board concludes, therefore, that a decision on 
the merits at this time does not violate the VCAA, nor 
prejudice the appellant under Bernard v. Brown, 4 Vet. App. 
384 (1993).

Based on the foregoing, the Board finds that the veteran has 
not been prejudiced by a failure of VA in its duty to assist, 
and that any violation of the duty to assist could 



be no more than harmless error.  See Conway v. Principi, 353 
F.3d 1369 (Fed. Cir. 2004).  


ORDER

Service connection for bilateral hearing loss is denied.  


____________________________________________
P. M. DILORENZO
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


